AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November 1, 1987)


                        Pedro Romero-Neri                                   Case Number: 3:20-mj-20383

                                                                           Rb
                                                                            o ert LI ewe II1vn Swam
                                                                           Defendant's Attoi hey


REGISTRATION NO. 1572 5508
                                                                                                          FILED
THE DEFENDANT:                                                                                            FEB 2 7 2020
 IZl pleaded guilty to count(s) I of Complaint
                                                                                                      CLERK, U.S. DISTRICT COU_RT
 D was found guilty to count( s)                                                                   SOUTHE~N DISTRICT OF CALIFORNIA
      after a plea of not guilty.                                              "
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section .                 Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •     TIME SERVED                          if__q~Q~---- days
lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, February 27, 2020
                                                                         Date of Imposition of Sentence


Received
             =-DccUScc-M~--~--~
                                                                          .fl!~
                                                                         HONORABLE F. A. GOSSETT Ill
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3 :20-mj-20383
